Opinion issued September 30, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00949-CV
———————————
Veronica L. Davis, individually and as legal representative for
Gelene, Appellant
V.
James A.
West, Henry V. Radoff, Houston Reporting Services & Prosperity Bank, Inc., Appellees

 

 
On Appeal from the 149th Judicial District
Court
Brazoria County, Texas

Trial Court Case No. 40104
 

 
MEMORANDUM OPINION
Appellant, Veronica West, individually and as legal representative for Gelene,
has neither established
indigence, nor paid all the required fees. 
See Tex. R. App. P.
5 (requiring payment of fees in civil cases unless indigent), 20.1 (listing
requirements for establishing indigence); see also Tex. Gov’t Code Ann. §§ 51.207 (Vernon
2005), 51.208 (Vernon Supp. 2009); 51.941(a) (Vernon 2005), 101.041 (Vernon
Supp. 2009) (listing fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of
appeals).  
After being notified that this appeal
was subject to dismissal, appellant did not adequately respond.  See Tex.
R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing
involuntary dismissal of case).
We dismiss the appeal for nonpayment
of all required fees.  We deny all
pending motions.
PER CURIAM
Panel
consists of Justices Jennings, Higley, and Bland.